11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Lacey Odell Taylor,                           * From the 70th District Court
                                                of Ector County
                                                Trial Court No. A-16-1454-CR.

Vs. No. 11-18-00258-CR                        * April 18, 2019

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.